 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES A. MILLER,                              Case No. 1:12-cv-00353-DAD-EPG

12                       Plaintiff,                   ORDER DIRECTING CLERK OF COURT TO
                                                      CLOSE CASE IN LIGHT OF DISMISSAL
13            v.                                      UNDER FEDERAL RULE OF CIVIL
14                                                    PROCEDURE 41(a)(1)(A)(ii)
      M. ADONIS, et al.,
15                       Defendants.                  (ECF NO. 155)

16

17
            On September 4, 2019, Plaintiff Charles A. Miller and Defendants filed a stipulation for
18
     the voluntary dismissal of this matter with prejudice pursuant to Federal Rule of Civil Procedure
19
     41(a)(1)(A)(ii). (ECF No. 155.) In light of the parties’ stipulation and dismissal of this action, the
20
     Clerk of Court is directed to close this case.
21

22   IT IS SO ORDERED.
23
        Dated:     September 6, 2019                            /s/
24
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
